Citation Nr: 0639301	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
diagnostic testing conducted at St. Joseph's Hospital in 
Elmira, New York, on January 29, 2004.  


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York.


FINDINGS OF FACT

1.  The veteran is in receipt of a total disability 
evaluation based on individual unemployability due to her 
service connected disabilities, which consist of generalized 
arthritis of the right and left ankle, generalized arthritis 
of the right and left shoulder, a gastric ulcer, and 
disabilities of the right and left wrist, right and left hip, 
right and left knee, right and left foot, right and left 
hand, cervical spine, lumbosacral spine, temporomandibular 
joint. 

2.  On January 29, 2004, the veteran underwent diagnostic 
testing at St. Joseph's Hospital and was diagnosed as having 
diverticulosis.

3.  VA payment or reimbursement of the costs of the private 
medical testing provided on January 29, 2004, was not 
authorized prior to the appellant's undergoing that testing.

4.  The evidence establishes that the veteran's diagnostic 
treatment at St. Joseph's Hospital was not for emergency 
services.




CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
incurred at St. Joseph's Hospital on January 29, 2004, have 
not been met.  38 U.S.C.A. §§ 1725, 1728(a) (West 2002); 38 
C.F.R. §§ 17.54, 17.120, 17.1000, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Where appropriate, the 
requirements apply to veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in December 2004, the VAMC provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by her, what information and 
evidence will be obtained by VA, and the need for her to 
advise VA of or submit any further evidence in her possession 
that pertains to the claim.  Shortly thereafter, the RO 
issued to her a Statement of the Case.  As such, although 
VCAA notice was not issued prior to the initial unfavorable 
decision, the appellant has received proper notice and has 
had an opportunity to present additional information and 
argument.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  All pertinent information and evidence has been 
associated with the Certified Medical File and claims file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to any other downstream issue or matter is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


II.  Reimbursement

The veteran seeks reimbursement for the costs of medical 
treatment received at St. Joseph's Hospital for diagnostic 
testing conducted on January 29, 2004.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received at St. Joseph's 
Hospital in January 2004.  See 38 U.S.C.A. § 1703(a); see 
also 38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, despite of the appellant's contention, 
see January 2005 VA Form 9, which maintains that a discharge 
planner advised her to proceed with the follow up testing at 
St. Joseph's Hospital, the objective evidence fails to show 
that proper authorization was provided prior to January 29, 
2004.  Rather, the objective evidence shows that the veteran 
scheduled, on her own, the non-VA hospital follow up care.  
The specific formalities which must be followed under 38 
C.F.R. § 17.54 were not complied with here, as a result of 
which proper authorization from VA was not obtained.  
Accordingly, the Board must conclude that prior authorization 
for the private medical testing conducted at St. Joseph's 
Hospital on January 29, 2004, was not obtained pursuant to 38 
C.F.R. § 17.54, and payment is not warranted for expenses 
incurred in conjunction with the testing, under 38 U.S.C.A. § 
1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In this case, even assuming for the purposes of this decision 
that the veteran met the first criteria for reimbursement 
based on her total disability rating for individual 
unemployability or that her diverticulosis is linked to her 
service connected gastric ulcer, the evidence shows that the 
veteran's testing was not for any type of emergent care.  
According to the veteran, she went to the emergency room of 
Arnot Ogden Hospital on January 14, 2004 and was admitted for 
treatment.  The diagnostic testing, however, was performed 
during a follow up visit with her doctor about 8 days 
following discharge from the hospital.  Lastly, the veteran 
has made no contention that a VA facility authorized her 
testing by a non-VA hospital or that a VA facility was not 
available to perform the testing.  Accordingly, there is no 
basis to establish entitlement to payment or reimbursement 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1003.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, and referred to as the "Millenium Bill Act" in the 
decision.  The provisions of the Act became effective as of 
May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in am 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.

Under the statutory provision of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

Having reviewed the complete record, the Board concludes that 
the testing rendered to the veteran at St. Joseph's Hospital 
on January 29, 2004, was not rendered for "emergency 
treatment" as defined by applicable law and a VA facility was 
feasibly available.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 
17.1002(c)&(d).

In a letter dated June 2004, Dr. B.M. of the VA Outpatient 
Clinic in Sayre, Pennsylvania, stated that the veteran had 
been service connected for rheumatoid arthritis and there 
were no VA rheumatologists available to her within 60 miles 
of her home.  She also stated that the veteran had recently 
become ill and required hospitalization and as there were no 
VA facilities close to her residence, she required 
hospitalization in a community hospital.  

The Board finds that the evidence of record does not show 
that the veteran is entitled to medical reimbursement.  The 
June 2004 letter is not persuasive evidence that 
reimbursement should be granted.  The diagnostic testing was 
performed for the veteran's diverticulosis, not her 
rheumatoid arthritis, therefore, a rheumatologist was not 
required to conduct the testing.  Additionally, as stated 
above, the veteran stated in her correspondence of record 
that she was discharged from the hospital on January 21, 2004 
and the testing was performed on January 29, 2004 in 
connection to a follow up office visit.  Although she stated 
that she was in pain at the time of the diagnostic testing, 
she did not indicate that the tests were associated to 
emergency care that she was receiving at the time.  The 
veteran has not shown that delay in seeking immediate medical 
attention would have been hazardous to her life or health.

Accordingly, the evidence fails to satisfy the requisite 
criteria for payment or reimbursement of the expenses being 
claimed.  38 C.F.R. § 1725; 38 C.F.R. § 17.1002.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to payment or reimbursement of expenses for 
diagnostic testing conducted at St. Joseph's Hospital in 
Elmira, New York, on January 29, 2004, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


